BLODGETT, District Judge.
This is an application to dissolve an injunction which was granted some time since, enjoining the defendants, George Wright & Co., from manu-, factoring a certain kind of sieve, which, it is alleged, was in violation of the patent granted to cine Mann, and now held by the complainant
It appears from the pleadings and .proofs, that a patent, in due form, was granted to Mann for a specific method of constructing a wire sieve with a metallic rim, the device consisting of the mode by which the wire-gauze was fastened into the rim. During his life-time Maim commenced a suit in the United States circuit court for the western district of Missouri, against Wright and another defendant, to enjoin an alleged infringement of this patent. Wright and his codefendant answered the bill filed in that court, and two issues were made up—First, whether there was an infringement; second, whether the device of Mann was novel and patentable. Pending this suit Mann didd, and the suit was revived by bis executor. Testimony was taken, and the case was brought to a hearing a few months since, and a decree made finding that the defendants bad infringed the patent, and that the patent was valid. The case was then referred to a master for the purpose of assessing the damages, and it would seem, from the record produced here, to be still awaiting toe master’s report After toe entry of this decree, this bill was filed against toe defendant Wright, and his codefendant who since said trial had engaged in toe same manufacture here. The complainant has purchased from Mann’s administrator toe right to this patent and now holds toe same.
I have no doubt, therefore, but that be stands in full privity to this decree, and that the defendant, Wright, is also bound by toe decree as a privy thereto. I am also of the opinion that the other defendant, Wright’s present partner, is so far in privity with the former case by bis partnership relation to Wright, that he is also bound by this decree, as I do not think Mr. Wright can escape toe force of the decree by associating another person with him.
The defendants now seek to reopen the whole controversy by denying toe validity of the patent, alleging some instances of prior use of the device not set up in the former case, but, at most only cumulative upon toe same point. This, I think, cannot be allowed. The parties and subject-matter were properly before toe Missouri court and must be held bound by its decree, so long as the same remains in force. That being only in one sense an interlocutory decree, this court must presume that if new evidence has been discovered material to the issue, the case would be opened, and toe new proof let in on proper application to that court.
Entertaining these views, I must refuse to dissolve this injunction, leaving the injunction in force until a final hearing of toe case, and a more full argument.